1                                                                                                                                     J u n e 1 , 1 9 9 8
 2                                                                                                                                     F O R P U B L I C A T I O N
 3
 4                                                       I N     T H E     S U P R E M E      C O U R T       O F     T E N N E S S E E
 5
 6                                                                                A T      N A S H V I L L E
 7
 8
                                                                                                                           FILED
 9   N   O   R   T   H   W   E S T A   I   R L I N E   S , I N     C . ,                          (
10   F   E   D   E   R   A   L E X P   R   E S S C     O R P O R   A T I O N ,                    (                            June 1, 1998
11   A   M   E   R   I   C   A N A I   R   L I N E S   , I N C     . , F L A G S H I P            (
12   A   I   R   L   I   N   E S , A   N   D D E L     T A A I     R L I N E S ,                  (                        Cecil W. Crowson
13   I   N   C   .   ,                                                                            (                       Appellate Court Clerk
14                                                                                                (
15 P. l a i n t i f f s - P e t i t i o n e r s ,                            (
16                                                                                                (       C   e   r t i f i e d Q u e s t i o n f r o m t h e
17                                                                                                (       U   n   i t e d S t a t e s D i s t r i c t C o u r t
18   v .                                                                                          (       f   o   r t h e M i d d l e D i s t r i c t o f
19                                                                                                (       T   e   n n e s s e e
20                                                                                                (
21   T E N N E S S E E S T A T E                   B O A R D       O F                            (       H o n . T h o m a s          A .   W i s e m a n ,   J r . ,
22   E Q U A L I Z A T I O N ,                                                                    (       J u d g e
23                                                                                                (
24                       D e f e n d a n t - R e s p o n d e n t ,                                (       N o .       0 1 S 0 1 - 9 7 0 2 - F D - 0 0 0 3 0
25                                                                                                (
26   a n d                                                                                        (
27                                                                                                (
28   C S X           T R A N S P O R T A T I O N ,             I N C . ,                          (
29                                                                                                (
30 P. l a i n t i f f - P e t i t i o n e r ,                                (
31                                                                                                (
32                                                                                                (
33   v .                                                                                          (
34                                                                                                (
35                                                                                                (
36   T E N N E S S E E S T A T E                   B O A R D       O F                            (
37   E Q U A L I Z A T I O N ,                                                                    (
38                                                                                                (
39                       D e f e n d a n t - R e s p o n d e n t ,                                (
40                                                                                                (
41   a n d                                                                                        (
42                                                                                                (
43   I L L I N O I S              C E N T R A L        R A I L R O A D       C O M P A N Y ,      (
44                                                                                                (
45 P. l a i n t i f f - P e t i t i o n e r ,                                (
46                                                                                                (
47                                                                                                (
48   v .                                                                                          (
49                                                                                                (
50                                                                                                (
51   T E N N E S S E E S T A T E                   B O A R D       O F                            (
52   E Q U A L I Z A T I O N ,                                                                    (
53                                                                                                (
54                     D e f e n d a n t - R e s p o n d e n t .                                  (
55   F o r           P l a i n t i f f s - P e t i t i o n e r s :                                                F o r    D e f e n d a n t - R e s p o n d e n t :
 1
 2   S   t   e   p   h e n D . G o o d w i n                                                            J o h n K n o x W a l k u p
 3   J   a   n   i   s W i l d K e s s e r                                                              A t t o r n e y G e n e r a l           &    R e p o r t e r
 4   B   a   k   e   r , D o n e l s o n , B e a r m a n      &   C a l d w e l l                       N a s h v i l l e
 5   M   e   m   p   h i s
 6                                                                                                      J i m m y G . C r e e c y
 7   J a m e s W . M c B r i d e                                                                        C h i e f S p e c i a l C o u n s e l
 8   B a k e r , D o n e l s o n ,            B e a r m a n   &   C a l d w e l l                       N a s h v i l l e
 9   W a s h i n g t o n , D . C .
10                                                                                                      D a r y l J . B r a n d
11                                                                                                      S e n i o r C o u n s e l
12                                                                                                      N a s h v i l l e
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                                                  O   P         I     N     I    O    N
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50                                                                                                                  R E I D ,    S P .    J .
51
52                              P u r s u a n t   t o   R u l e   2 3       o f       t h e       R u l e s   o f     t h e     S u p r e m e       C o u r t   o f
1    T e n n e s s e e 1,                                t h i s           C o u r t               h a s               a c c e p t e d                          f r o m                t h e              U n i t e d           S t a t e s                    D i s t r i c t

2    C o u r t                   f o r         t h e              M i d d l e             D i s t r i c t                                o f          T e n n e s s e e                           a       c e r t i f i e d                 q u e s t i o n                          o f

3    l a w              r e g a r d i n g                         t h e          e f f e c t                   o f               t h e          1 9 9 6                a m e n d m e n t                         t o         T e n n .           C o d e                A n n .             §

4    6 7 - 5 - 1 5 1 2 ( b ) ( 2 )                                     o n         t h e               c a l c u l a t i o n                                   o f            i n t e r e s t                    o n         p r o p e r t y                    t a x

5    p a y m e n t s                        a n d            r e f u n d s .

6

7                                                                                                                                                       I

8

9                                                 T h e           p e t i t i o n e r s ,                                   N o r t h w e s t                          A i r l i n e s ,                          I n c . ,            F e d e r a l                     E x p r e s s

10   C o r p . ,                     A m e r i c a n                   A i r l i n e s ,                            I n c . ,                   F l a g s h i p                         A i r l i n e s ,                      a n d        D e l t a                   A i r
                                                                                                                                                                                                                                                           2
11   L i n e s ,                     I n c . ,               w h i c h             a r e               “ c o m m e r c i a l                                   a i r            c a r r i e r                    c o m p a n i e s , ”                              a n d

12   p e t i t i o n e r s                                C S X        T r a n s p o r t a t i o n ,                                            I n c . ,                     a n d       I l l i n o i s                      C e n t r a l                    R a i l r o a d
                                                                                                                                                                  3
13   C o . ,                 w h i c h                  a r e       “ r a i l r o a d                          c o m p a n i e s , ”                                     f i l e d                    s u i t          i n      t h e            d i s t r i c t

14   c o u r t                   a g a i n s t                    t h e          r e s p o n d e n t                               T e n n e s s e e                            S t a t e                 B o a r d            o f      E q u a l i z a t i o n ,

15   a l l e g i n g                        t h a t               t h e          S t a t e ’ s                      a s s e s s m e n t                                o f        t h e               p e t i t i o n e r s ’                          a d           v a l o r e m
                                                                                                                                                                                                                                                           4
16   p r o p e r t y                        t a x e s               f o r          1 9 9 0 ,                   1 9 9 1 ,                     1 9 9 2 ,                 1 9 9 3 ,                  1 9 9 4 ,             a n d        1 9 9 5 ,                      r e s u l t e d
                                                                                                                                                                                                                                                                                                5
17   i n           d i s c r i m i n a t o r y                                   t a x a t i o n                        i n              v i o l a t i o n                         o f            c e r t a i n                f e d e r a l                    s t a t u t e s .

18   T h e              p a r t i e s                     r e a c h e d               a        s e t t l e m e n t                                    o f         a l l            i s s u e s                    p r e s e n t e d                    i n           t h e           c a s e ,

                                     1
                                           “ T h    e       S u   p r e    m e    C   o u r    t            m a     y ,          a t         i t s       d     i s    c r     e t i    o n    ,       a   n s    w e r q u e s t         i o     n s         o f       l     a w
           c   e r       t i     f i     e d t          o i t        b y      . .        .         a         D i     s t     r    i c    t      C o    u r      t      o f       t h    e         U n i    t e    d S t a t e s           i n          T   e n n     e s      s e   e
           .     .         .       .          T h       i s r      u l e      m a y      b e            i    n v     o k     e    d      w    h e n        t    h e       c    e r t    i f       y i n    g      c o u r t d e t         e r     m    i   n e s         t    h a   t ,
           i   n         a       p r     o c e e        d i n g      b e    f o r e      i t       ,         t h     e r     e       a   r    e q      u e      s t    i o     n s      o f         l a    w      o f t h i s s           t a     t    e      w h    i c      h     w i l l
           b   e         d e     t e     r m i n        a t i v    e o      f t h      e c         a u       s e        a    n    d      a    s t      o        w h    i c     h i      t         a p p    e a    r s t o t h e              c    e    r   t i f     y i      n g
           c   o u       r t       t     h e r e          i s      n o      c o n t    r o l       l i       n g        p    r    e c    e    d e n    t        i n       t    h e      d e       c i s    i o    n s o f t h e              S    u    p   r e m     e        C o   u r t
           o   f         T e     n n     e s s e        e . ”        T e    n n .      R .         S .          C    t .          2 3    .

                                     2
                                          S e e          T e n n .         C o d e        A n n .              §       6 7 - 5 - 1 3 0 1 ( a ) ( 1 2 )                                 ( S u p p .               1 9 9 7 ) .

                                     3
                                          S e e          T e n n .         C o d e        A n n .              §       6 7 - 5 - 1 3 0 1 ( a ) ( 1 )                              ( S u p p .               1 9 9 7 ) .

                                     4
                                       C S X d i d                  n o t        c h a l l e n g e i t s a s s e s s m e n t                                                    f o r         1 9 9 3 ,            a n d      I l l i n o i s                  C e n t r a l
           o n l y               c h a l l e n g e d                 t a x        y e a r s 1 9 9 4 a n d 1 9 9 5 .

                                     5
                                        T h e a i            r l i n       e s a s s e r t e d t                         h a t            t h e B o a r                 d ’ s a s          s e s        s m e n      t v i o l a t e d 4                    9 U . S . C              . §
           4   0    1    1   6   (   d ) ( 1 9 9            7 ) o         f t h e T a x E q u                           i t y            a n d F i s c                 a l R e s          p o n        s i b i      l i t y A c t o f                      1 9 8 2 .                T h e
           r   a    i    l   r   o   a d s a s s            e r t e       d t h a t t h e a s                           s e s s          m e n t s c h                 a l l e n g        e d          v i o l      a t e s e c t i o n                    3 0 6 o f                t h e
           R   a    i    l   r   o   a d R e v i            t a l i       z a t i o n a n d R e                         g u l a          t o r y R e f                 o r m A c          t o          f 1 9        7 6 , 4 9 U . S . C                    . § 1 1 5                0 1
           (   1    9    9   7   )   .




                                                                                                                                                      - 3 -
 1   e x c e p t     t h e         i s s u e               b e f o r e         t h i s             C o u r t ,                t h e       a p p r o p r i a t e                     i n t e r e s t         r a t e       t o

 2   b e     a p p l i e d         t o           r e f u n d s             a n d         a d d i t i o n a l                    p a y m e n t s           d u e .                   T h e         s e t t l e m e n t

 3   w a s     a p p r o v e d               b y       t h e         d i s t r i c t               c o u r t .                  P u r s u a n t           t o         t h e           s e t t l e m e n t ,           t h e

 4   p e t i t i o n e r s             o w e d             t a x e s         t o         s o m e         c o u n t i e s                  a n d       m u n i c i p a l i t i e s                       a n d     w e r e

 5   d u e     r e f u n d s           f r o m             o t h e r s .

 6

 7                             S p e c i f i c a l l y ,                           t h e       c e r t i f i e d                      q u e s t i o n           i s           a s       f o l l o w s :

 8

 9                             W   h     e   t     h e r       a n y o r             a   l   l     o f       t   h    e       p r e     s e   n t p     a y m     e     n t     s o         r
10                             r   e     f   u     n d s       o f p r o p           e   r   t y     t   a   x   e    s       f o r       t   a x y     e a r     s       1     9 9 0
11                             t   h     r   o     u g h       1 9 9 5 , a           l   l     o   f     w   h   i    c h       p a     y m   e n t s     a n     d       r     e f u       n d s
12                             w   i     l   l       b e       m a d e a f           t   e   r     A p   r   i   l      2     2 ,       1 9   9 6 ,     s h o     u     l d       b e
13                             c   a     l   c     u l a     t d a t t
                                                               e                     w   o     p   e r   c   e   n    t a     g e       p o   i n t s     b e     l     o w       t h       e
14                             c   o     m   p     o s i     t e   p r i m e             r   a t   e     a   s        p r     o v i     d e   d   b y     T e     n     n .       C o       d e
15                             A   n     n   .       §       6 - 5 - 1 5 1
                                                               7                     2   (   b )   ( 2   )   ,        a s       a m     e n   d e d     e f f     e     c t     i v e
16                             A   p     r   i     l 2       2 ,   1 9 9 6 ,             o   r     w h   e   t h      e r       s o     m e     o r     a l l           o f       t h       e
17                             i   n     t   e     r e s     t s h o u l d               b   e     c a   l   c u      l a     t e d       a   t t h     e c       o     m p     o s i       t e
18                             p   r     i   m     e r       a t e a s p             r   o   v i   d e   d     b      y       T e n     n .     C o d   e A       n     n .       §         6 7 -
19                             5   -     1   5     1 2 (     b ) ( 2 ) p r           i   o   r     t o       A p      r i     l 2       2 ,     1 9 9   6 a       n     d       i n
20                             e   f     f   e     c t       d u r i n g t           h   e     t   a x       y e      a r     s i       n     q u e s   t i o     n     ?
21
22

23                                                                                                                   I I

24

25                             T h e               p r o p e r t y           o f         r a i l r o a d                    a n d       c o m m e r c i a l                   a i r         c a r r i e r

26   c o m p a n i e s       i s             a s s e s s e d               f o r         s t a t e ,             c o u n t y ,                a n d     m u n i c i p a l                       t a x a t i o n     b y

27   t h e     c o m p t r o l l e r                   o f         t h e     t r e a s u r y .                        T e n n .           C o d e       A n n .           §         6 7 - 5 - 1 3 0 1           ( S u p p .

28   1 9 9 7 ) .       T h o s e                 a s s e s s m e n t s                   a r e       s u b j e c t                  t o       r e v i e w         b y           t h e           S t a t e   B o a r d       o f

29   E q u a l i z a t i o n ,                   w h i c h           m a k e s           t h e       f i n a l                a s s e s s m e n t s .                     I d .

30

31

32                             T e n n .               C o d e          A n n .          §     6 7 - 5 - 1 5 1 2                      p r o v i d e s           t h a t             i f         a n   a s s e s s m e n t

33   o f     p r o p e r t y           t a x           m a d e         b y     t h e           B o a r d              o f       E q u a l i z a t i o n                   i s         c h a l l e n g e d ,           t h e

34   t a x p a y e r     m a y               p a y         e i t h e r         t h e           f u l l           t a x          a s s e s s m e n t               t o           t h e           l o c a l   t a x i n g




                                                                                                                 - 4 -
 1   j u r i s d i c t i o n ,                   T e n n .         C o d e             A n n .           §     6 7 - 5 - 1 5 1 2 ( b ) ( 1 ) ( A ) ( i i ) ( a ) ,                                       o r   p a y     t h e

 2   u n d i s p u t e d             p o r t i o n               o f         t h e       t a x           t o     t h e       l o c a l               t a x i n g               j u r i s d i c t i o n ,           T e n n .

 3   C o d e     A n n .     §           6 7 - 5 - 1 5 1 2 ( b ) ( 1 ) ( A ) ( i i ) ( b ) .                                             W h e n             t h e         p r o p e r           a s s e s s m e n t       i s

 4   f i n a l l y     d e t e r m i n e d ,                       i n t e r e s t                     o n     t h e       u n d e r p a y m e n t                         o r       o v e r p a y m e n t         i s

 5   i m p o s e d     b y           T e n n .           C o d e             A n n .         §         6 7 - 5 - 1 5 1 2 ( b ) ( 2 ) ( A )                             a n d         ( B ) .           P r i o r   t o

 6   A p r i l     2 2 ,     1 9 9 6               t h a t         p r o v i s i o n                     r e a d       a s       f o l l o w s :

 7

 8                               (   b   ) ( 2 )     (   A   )         E x   c   e p   t         a s     p r o     v i d e d         i   n       s u     b d i       v i   s i   o   n
 9                               (   b   ) ( 2 )     (   B   ) ,         i   f     t   h e         t   a x p a     y e r h       a   s       m   a d     e a           p   a y   m   e   n t     i n
10                               a   c   c o r d     a   n   c e         w   i   t h     s       u b   d i v i     s i o n       (   b   )   (   1 )       a n       d     p r   e   v   a i l   s
11                               o   n     a p p     e   a   l ,         t   h   e     c o       u n   t y o       r m u n       i   c   i   p   a l     i t y         s   h a   l   l     p a   y
12                               i   n   t e r e     s   t     a       t     t   h e     r       a t   e o f         t h e       c   o   m   p   o s     i t e         p   r i   m   e     r a   t e
13                               a   s     p u b     l   i   s h       e d       b y     t       h e     f e d     e r a l       r   e   s   e   r v     e b         o a   r d       a   s o     f
14                               t   h   e d a       t   e     s       u c   h     t   a x       e s     w o u     l d h a       v   e       n   o r     m a l       l y     b   e   c   o m e
15                               d   e   l i n q     u   e   n t       .         S u   c h         i   n t e r     e s t s       h   a   l   l     b     e c         a l   c u   l   a   t e d
16                               f   r   o m M       a   r   c h         1   ,     o   r         t h   e d a       t e t h       e       t   a   x e     s w         o u   l d       h   a v e
17                               b   e   c o m e         d   e l       i n   q   u e   n t         u   n d e r       t h e       m u     n   i   c i     p a l         c   h a   r   t   e r ;
18                               p   r   o v i d     e   d   ,         t h   a   t     i n         a   n y c       o u n t y       i     n   c   l u     d e d         i   n     t   h   e
19                               p   r   o v i s     i   o   n s         o   f     A   c t       s     1 9 8 9     , c h .         5     5   0   ;       § §         8 -   2 1       o   r i     n
20                               a   n   y c o       u   n   t y         w   h   i c   h         b y     p r i     v a t e       a c     t       a d     o p t       s     s i   m   i   l a r
21                               p   r   o v i s     i   o   n s         t   o     t   h o       s e     c o n     t a i n e     d       i   n     s     u c h         p   r o   v   i   s i o   n s
22                               o   f     A c t     s       1 9       8 9   ,     c   h .         5   5 0 ,       t h e d       e l     i   n   q u     e n c       y     d a   t   e
23                               s   h   a l l       b   e     F       e b   r   u a   r y         1   .     S     u c h i       n t     e   r   e s     t s         h a   l l       b
                                                                                                                                                                                     e
24                               c   a   l c u l     a   t   e d         u   p   o n     t       h e     a m o     u n t p       a i     d       i n       e x       c e   s s       o
                                                                                                                                                                                     f       t h e
25                               t   a   x e s       d   u   e         a s       d e   t e       r m   i n e d       b y f       i n     a   l     a     c t i       o n     o   f t       h e
26                               s   t   a t e       b   o   a r       d     o   f     e q       u a   l i z a     t i o n       o r         t   h e       a s       s e   s s   m e n     t
27                               a   p   p e a l     s       c o       m m   i   s s   i o       n .       I f       t h e       t a     x   p   a y     e r         l o   s e   s o       r
28                               w   i   t h d r     a   w   s         t h   e     a   p p       e a   l o r         i t i       s       d   e   t e     r m i       n e   d     t h a     t
29                               t   a   x e s       i   n     e       x c   e   s s     o       f     t h e       a m o u n     t       p   a   i d     , i         f     a n   y ,
30                               p   u   r s u a     n   t     t       o     s   u b   d i       v i   s i o n       ( b ) (     1 )         a   r e       o w       e d   ,     t h e     n
31                               s   u   c h t       a   x   p a       y e   r     s   h a       l l     p a y     , i n         a d     d   i   t i     o n         t o     s   u c h
32                               a   m   o u n t     ,       i n       t e   r   e s   t         a t     t h e       s a m e       r     a   t   e       o n         t h   e     b a l     a n c e
33                               o   f     t h e       a     m o       u n   t     d   u e         a   s p r       o v i d e     d       i   n     t     h i s
34                               s   u   b d i v     i s     i o       n .
35
36                                              (    B )         I f         t h     e t         a x p a y     e r       p r e   v   a i l       s       i   n a       n y a         p p e a l
37                               t   o       th e      l     o   c a l         o     r s         t a t e       b o a     r d     o   f e         q   u   a   l
                                                                                                                                                             i z       a t i o       n , t h e
38                               c   o   u   nt y      o     r     m u       n i     c i p       a l i t y       s h     a l l   ,     w i       t   h   i   n s       i x t y         ( 6 0 )
39                               d   a   y   s  f    r o     m     t h       e       d a t       e   o f       t h e       f i   n   a l         a   c   t   i
                                                                                                                                                             o n         b y         t h e
40                               s   t   a   te      b o     a   r d         o f       e q       u a l i z     a t i     o n     o   r a         s   s   e   s
                                                                                                                                                             s m       e n t
41                               a   p   p   ea l    s       c   o m m       i s     s i o       n , r e       f u n     d a     n   y o         v   e   r   p
                                                                                                                                                             a y       m e n t           i n
42                               t   a   x   es      t o     g   e t h       e r       w i       t h i n       t e r     e s t       t h e       r   e   o   n a       t t h         e     r a t e
43                               o   f       th e      c     o   m p o       s i     t e         p r i m e       r a     t e     a   s p         u   b   l   i
                                                                                                                                                             s h       e d b         y     t h e
44                               f   e   d   er a    l       r   e s e       r v     e b         o a r d       c o m     p u t   e   d f         r   o   m   t h       e d a         t   e t h e
45                               o   v   e   rp a    y m     e   n t         w a     s m         a d e u       n t i     l t     h   e d         a   t   e   r e       f u n d       e   d .
46                               T   h   e    p r    o v     i   s i o       n s       o f         t h i s       s u     b d i   v   i s i       o   n     ( b )       ( 2 ) (       B   )
47                               o   n   l   y a     p p     l   y i         n       c o u       n t i e s       h a     v i n   g     a         p   o   p u l a       t i o n




                                                                                                                 - 5 -
1                                g r e a t e r t h a n s e v e n h u n d r e d s e v e n t y t h o u s a n d
2                                ( 7 7 0 , 0 0 0 ) a c c o r d i n g t o t h e l 9 8 0 f e d e r a l c e n s u s
3                                o r a n y s u b s e q u e n t f e d e r a l c e n s u s .
4
5
6
7    ( E m p h a s i s          a d d e d . )

8

9                                S e c t i o n            2     o f     c h a p t e r         7 8 7          o f     t h e           1 9 9 6     P u b l i c           A c t s       a m e n d e d

10   t h e     s t a t u t e           b y      d e l e t i n g           t h e       w o r d s         “ a t        t h e         r a t e       o f     t h e         c o m p o s i t e           p r i m e

11   r a t e , ”       i n      s u b d i v i s i o n                 ( A )      a n d      ( B )       a n d        s u b s t i t u t i n g                 t h e       w o r d s       “ a t       t h e

12   r a t e     o f     t w o         ( 2 )        p e r c e n t a g e             p o i n t s         b e l o w            t h e       c o m p o s i t e             p r i m e      r a t e . ”

13   T h e     a m e n d m e n t              b e c a m e         e f f e c t i v e           A p r i l            2 2 ,         1 9 9 6 .

14

15                               T h e         t a x p a y e r s              c o n t e n d         t h a t        t h e         p o s t - a m e n d m e n t                r a t e      s h o u l d

16   b e     a p p l i e d         e v e n          t o       i n t e r e s t         a c c r u i n g              p r i o r           t o     t h e     a m e n d m e n t ’ s

17   e f f e c t i v e           d a t e ,          A p r i l         2 2 ,       1 9 9 6 .           T h e y        a l s o           c o n t e n d         t h a t        b e c a u s e          t h e

18   c e r t i f i c a t i o n                o f     a       f i n a l        a s s e s s m e n t             b y        t h e        s t a t e       b o a r d         o f

19   e q u a l i z a t i o n             f o r        e a c h         t a x a b l e         y e a r          w i l l         n o t       o c c u r       u n t i l          a f t e r

20   A p r i l     2 2 ,         1 9 9 6 ,          a p p l i c a t i o n             o f     t h e          1 9 9 6         a m e n d m e n t           w o u l d          n o t      b e     a

21   r e t r o a c t i v e             a p p l i c a t i o n .                    T h e y     a r g u e ,            i n         t h e       a l t e r n a t i v e ,             t h a t       t h e

22   a m e n d m e n t           s h o u l d          b e       a p p l i e d         r e t r o a c t i v e l y                    t o       t h e     i n t e r e s t           d u e       o n

23   u n p a i d       o r       o v e r p a i d              t a x e s .

24

25

26                                                                                                     I I

27

28                               I n         T e n n e s s e e ,              a m e n d m e n t s            t o         t a x       s t a t u t e s           a r e       p r e s u m e d         t o

29   b e     p r o s p e c t i v e              i n       a p p l i c a t i o n             u n l e s s            a n       i n t e n t i o n           t o       t h e       c o n t r a r y           i s

30   c l e a r l y           e x p r e s s e d .                F o r      e x a m p l e ,            i n       N a s h v i l l e              R y .     &       L i g h t       C o .       v .




                                                                                                     - 6 -
 1   N o r v e 1 l ,           1 2 2            T e n n .          6 1 3 ,       1 2 4         S . W .         6 1 3       ( 1 9 1 0 ) ,           t h e      i s s u e        w a s        w h e t h e r             a

 2   b a c k         a s s e s s m e n t                 c o u l d         b e     b a s e d             o n     a n       a m e n d m e n t           r e v i s i n g           t h e        m e t h o d

 3   f o r       a s s e s s i n g                 t h e      p r o p e r t y              o f        s t r e e t          r a i l w a y           c o m p a n i e s .                T h e       C o u r t

 4   s t a t e d ,           “ t h e            a c t      o f         1 9 0 5     [ p r o v i d i n g                  t h e      n e w         m e t h o d        o f     a s s e s s i n g

 5   s t r e e t           r a i l w a y             c o m p a n i e s ]             w a s            w h o l l y          p r o s p e c t i v e              i n      i t s     o p e r a t i o n ,                  a s

 6   s t a t u t e s           u s u a l l y               a r e         u n l e s s           t h e         c o n t r a r y         c l e a r l y            a p p e a r s . ”               I d .       a t

 7   6 1 4 .           I n     r e a c h i n g                t h a t          d e c i s i o n ,               t h e       C o u r t         i n     N o r v e l l          r e l i e d           o n     w h a t

 8   i s     c u r r e n t l y                  T e n n .          C o d e       A n n .         §       1 - 3 - 1 0 1          ( 1 9 9 4 ) :

 9

10                                   T   h     e r e p e a l o f a s t a t u t e d o e s n o t a f f e                                                     c t a n y
11                                   r   i     g h t w h i c h a c c r u e d , a n y d u t y i m p o s e d                                                 , a n y
12                                   p   e     n a l t y i n c u r r e d , n o r a n y p r o c e e d i n g                                                 c o m m e n c e d ,
13                                   u   n     d e r o r b y v i r t u e o f t h e s t a t u t e r e p                                                     e a l e d .
14
15

16   A n d       m o r e       r e c e n t l y ,                   i n     W o o d s           v .       T R W ,        I n c . ,       5 5 7        S . W . 2 d          2 7 4 ,       2 7 5       ( T e n n .

17   1 9 7 7 ) ,           t h e         C o u r t         h e l d         t h a t         a m e n d m e n t s               t o     s t a t u t e s              d e a l i n g         w i t h         t h e

18   c o l l e c t i o n                 o f       t a x e s           a r e     p r e s u m e d               t o      a p p l y       p r o s p e c t i v e l y .                     P r i o r         t o         a n

19   a m e n d m e n t               i n        1 9 7 3 ,          t h e       s t a t u t e             i n     q u e s t i o n             p r o v i d e d           t h a t        t h e

20   D e p a r t m e n t                 o f       R e v e n u e           h a d     a         p e r i o d           o f     s i x      y e a r s           i n     w h i c h         t o     i n s t i t u t e

21   p r o c e e d i n g s                   t o     c o l l e c t             t a x e s ,             i n c l u d i n g           c o r p o r a t e ,              f r a n c h i s e ,             a n d

22   e x c i s e           t a x e s .               T h e         t a x       y e a r         i n v o l v e d             w a s     1 9 7 1 ,         f o r        w h i c h         t h e

23   c o r p o r a t e               t a x p a y e r               f i l e d       i t s         f r a n c h i s e              a n d        e x c i s e          t a x     r e t u r n           i n     1 9 7 2 .

24   U n d e r         t h e         p r e - 1 9 7 3               a m e n d m e n t ,                 t h e     D e p a r t m e n t               h a d       u n t i l       J a n u a r y            1 ,

25   1 9 7 7         t o     c o m m e n c e               p r o c e e d i n g s                 t o         c o l l e c t         a d d i t i o n a l              t a x e s .             I n     1 9 7 3 ,

26   a t     w h i c h         t i m e             n o     a s s e s s m e n t                 f o r         a d d i t i o n a l             t a x e s         h a d      b e e n       m a d e         b y       t h e

27   D e p a r t m e n t ,                   t h e       G e n e r a l           A s s e m b l y               e n a c t e d         a n         a m e n d m e n t          w h i c h         s h o r t e n e d

28   t h e       p e r i o d             o f       l i m i t a t i o n s               t o           t h r e e         y e a r s .           U n d e r         t h e      a m e n d e d           s t a t u t e ,

29   i f       i t     a p p l i e d               t o      t h e        t a x p a y e r               i n     q u e s t i o n ,             t h e         d e p a r t m e n t           h a d      u n t i l

30   D e c e m b e r               3 1 ,        1 9 7 5          t o     m a k e         a n         a s s e s s m e n t .                 A n     a s s e s s m e n t              w a s       m a d e         o n




                                                                                                               - 7 -
 1   M a r c h       1 9 ,       1 9 7 6 .                  T h e           C o u r t             h e l d         t h a t           t h e          G e n e r a l                   A s s e m b l y         h a d         t h e

 2   a u t h o r i t y ,             u n d e r              t h e           U n i t e d               S t a t e s             C o n s t i t u t i o n                          a n d         t h e     C o n s t i t u t i o n

 3   o f     T e n n e s s e e ,                t o         e n a c t               a n       a m e n d m e n t                  r e g a r d i n g                       t h e           c o l l e c t i o n           o f     t a x e s

 4   t h a t     h a d       a       r e t r o a c t i v e                          e f f e c t ,               b u t ,          i n         t h e           a b s e n c e                 o f     c l e a r       l a n g u a g e

 5   t o     t h e     c o n t r a r y ,                    i t         w o u l d             n o t       i n t e r p r e t                      s u c h             a n       a m e n d m e n t           t o         b e

 6   r e t r o a c t i v e .                    T h e           C o u r t               s t a t e d             a s         f o l l o w s :

 7

 8                               W   e     d     o      n   o     t     q u     e   s t i     o   n   t       h e       a   u t h      o r i     t i     e   s       c     i t e     d b y t h e
 9                               C   h   a n     c e    l   l     o r     a     n   d   b     y     t h       e t       a   x p a      y e r       t     o       t   h     e e       f f e c t
10                               t   h   a t       t    h   e       l   e g     i   s l a     t   u r e         h a     s     t h      e   g     e n     e   r   a   l       p o     w e r t o
11                               m   a   k e       m    a   n     y     k i     n   d s       o   f s         t a t     u   t e s      ,   i     n c     l   u   d   i     n g
12                               l   i   m i     t a    t   i     o n   s       f   o r       c   o l l       e c t     i   n g        t a x     e s     ,       r   e     t r o     a   c t i v e t o
13                               p   r   i o     r      y   e     a r   s ,         i f       i   t c         l e a     r   l y        e x p     r e     s s     e   s       s u     c   h a n
14                               i   n   t e     n t    i   o     n .         O     r d i     n   a r i       l y ,         h o w      e v e     r ,       s     t   a     t u t     e   s
15                               e   n   a c     t e    d         b y       t h     e   G     e   n e r       a l       A   s s e      m b l     y       a r     e         g i v     e   n
16                               p   r   o s     p e    c   t     i v   e     o     p e r     a   t i o       n a       n   d w        i l l       b     e       s   o       c o     n   s t r u e d
17                               u   n   l e     s s        a       c   l   e a     r   i     n   t e n       t i o     n     t o        t h     e       c o     n   t     r a r     y     i s
18                               f   o   u n     d      i   n       t   h   e i     r   p     r   o v i       s i o     n   s .          S e     e       C a     t   e     s v       .
19                               T   .   I .     M .    E   .     ,     D   . C     . ,       I   n c .       , 5       1   3 S        . W .     2 d       5     0   8     , 5       1   0 ( T e n n .
20                               1   9   7 4     ) ;        J     e n   n   i n     g s       v   . J         e n n     i   n g s      , 1       6 5       T     e   n     n .       2   9 5 , 3 0 3 ,
21                               5   4     S     . W    .   2     d     9   6 1       ( 1     9   3 2 ;         D u     g   g e r        v .       I     n s     u   r     a n c     e     C o . , 9 5
22                               T   e   n n     .      2   4     5 ,       2 4     9 ,       3   2 S         . W .         5 (        1 8 9     5 )     .
23
24
25
26   I d .     a t     2 7 5 .
27

28                               I n           E l e c t r i c                  P o w e r             B d .           o f       M e t r o p o l i t a n                          G o v e r n m e n t             o f

29   N a s h v i l l e           a n d          D a v i d s o n                     C o u n t y           v .           W o o d s ,              5 5 8           S . W . 2 d               8 2 1     ( T e n n .         1 9 7 7 ) ,

30   t h e     C o u r t         a g a i n             a f f i r m e d                    t h e         p r i n c i p l e                    t h a t             s t a t u t o r y                 a m e n d m e n t s

31   d e a l i n g       w i t h             t h e          e n f o r c e m e n t                       o f       t a x          c o l l e c t i o n                         a r e         p r e s u m e d         t o       b e

32   p r o s p e c t i v e               i n       o p e r a t i o n .                            I n     t h a t             c a s e            t h e           N a s h v i l l e                 E l e c t r i c

33   S e r v i c e       w a s           a s s e s s e d                    a       p e n a l t y               f o r         d e l i n q u e n t                        s a l e s           t a x e s     f o r         t a x

34   y e a r     1 9 7 5 .               T h e         C o u r t                h e l d           t h a t         a         1 9 7 7          s t a t u t e                   a u t h o r i z i n g             t h e

35   d e p a r t m e n t             t o        w a i v e               p e n a l t i e s                 i n           c a s e s            o f       c l e r i c a l                     e r r o r     s h o u l d           n o t

36   b e     a p p l i e d           r e t r o a c t i v e l y :                              “ I n       t h e             a b s e n c e              o f           l e g i s l a t i v e               i n t e n t           o r       a

37   n e c e s s a r y           i n f e r e n c e                      t h a t           a       s t a t u t e               i s          t o     h a v e               r e t r o a c t i v e             f o r c e ,             a n




                                                                                                                        - 8 -
 1   a c t     o f     t h e         l e g i s l a t u r e                 i s        t o       b e       g i v e n         p r o s p e c t i v e                 e f f e c t         o n l y         b y         t h e

 2   c o u r t s . ”           I d .         a t       8 2 5 .

 3

 4                                 I n     c a s e s          c i t e d             b y     t h e         p e t i t i o n e r s                 s u p p o r t i n g               a   r e t r o a c t i v e

 5   a p p l i c a t i o n ,               t h e       a m e n d m e n t s                  c o n t a i n e d               e x p r e s s           l a n g u a g e           p r o v i d i n g                   f o r

 6   r e t r o a c t i v e               a p p l i c a t i o n                o r         t h e       r e t r o a c t i v e                 a p p l i c a t i o n             w a s         n o t         a t

 7   i s s u e .         S e e           e . g . ,         C o m b u s t i o n                  E n g i n e e r i n g ,                 I n c .       v .         J a c k s o n ,           7 0 5         S . W . 2 d

 8   6 5 5     ( T e n n .           1 9 8 6 ) ,           G e n e s c o ,                I n c .         v .       W o o d s ,         5 7 8       S . W . 2 d           6 3 9       ( T e n n .

 9   1 9 7 9 ) ,       S t a t e           v .       B o n e ,        1 8 3           T e n n .           7 8 ,       2 0 3      S . W . 2 d          3 6 2         ( 1 9 4 7 ) ,           S h e r r i l l

10   v .     T h o m a s o n ,             1 4 5       T e n n .           4 9 9 ,          2 3 8         S . W .       8 7 6         ( 1 9 2 2 ) ,             a n d     M y e r s         v .       P a r k ,

11   5 5     T e n n .       5 5 0         ( 1 8 7 5 ) .

12

13                                 I n     t h e          c a s e         b e f o r e             t h e         C o u r t ,         t h e       1 9 9 6         a m e n d m e n t           d o e s             n o t

14   p r o v i d e       t h a t           t h e       i n t e r e s t                r a t e         b e        a p p l i e d          r e t r o a c t i v e l y .

15   C o n s e q u e n t l y ,               t h e          n e w     r a t e             o f       i n t e r e s t            s h o u l d          b e         a p p l i e d         o n     a n d         a f t e r

16   t h e     e f f e c t i v e             d a t e          o f     t h e           a m e n d m e n t .                   C f .       N o e       v .         C i t y     o f       C h i c a g o ,               3 0 7

17   N . E . 2 d       3 7 6 ,           3 7 9       ( I l l .        1 9 7 4 ) .

18

19

20                                                                                                          I I I

21

22                                 T h e         a n s w e r        t o          t h e       c e r t i f i e d                q u e s t i o n             i s     t h a t         o n l y         t h e

23   i n t e r e s t         o n         p a y m e n t s            o r       r e f u n d s               o f       p r o p e r t y           t a x e s           a c c r u i n g           a f t e r

24   A p r i l       2 2 ,     1 9 9 6            a r e       t o     b e          c a l c u l a t e d                a t      t w o        p e r c e n t a g e             p o i n t s             b e l o w

25   t h e     c o m p o s i t e             p r i m e          r a t e            u n d e r          T e n n .         C o d e         A n n .       §         6 7 - 5 - 1 5 1 2 ( b ) ( 2 )

26   ( S u p p .       1 9 9 7 ) .

27




                                                                                                            - 9 -
1                        T h e   c l e r k         w i l l       t r a n s m i t      t h i s   o p i n i o n     i n     a c c o r d a n c e   w i t h

2    R u l e   2 3 ,   S e c t i o n   8     o f         t h e     R u l e s   o f      t h e   S u p r e m e     C o u r t .

3

4                        T h e   c o s t s         i n     t h i s     C o u r t      w i l l   b e   t a x e d     t o     t h e   p e t i t i o n e r s .

5

 6                                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
 7                                                                                      L y l e R e i d , S p e c i a l J u s t i c e
 8
 9
10   C o n c u r :
11
12   A n d e r s o n , C . J . , D r o w o t a ,                 B i r c h ,
13       a n d H o l d e r , J J .
14




                                                                                   - 1 0 -